Case: 12-1662      Document: 28       Page: 1    Filed: 04/30/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

             JOSE ANTONIO COSSIO, JR.,
                  Plaintiff-Appellant,

                                 v.

    Michael B. Donley, SECRETARY OF THE AIR
  FORCE AND DEPARTMENT OF THE AIR FORCE,
                Defendants-Appellees.
               ______________________

                          2012-1662
                    ______________________

    Appeal from the United States District Court for the
 Northern District of Illinois in No. 11-CV-9178, Judge
 Harry D. Leinenweber.
                 ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
     Jose Antonio Cossio, Jr. moves unopposed to with-
 draw his motion to stay the appeal. Cossio also moves for
 an extension to file his reply brief, and for leave to file a
 reply brief of up to 7,000 words.
      A copy of the reply brief is attached to Cossio's motion
 for leave.
Case: 12-1662      Document: 28      Page: 2   Filed: 04/30/2013




 2                                     JOSE COSSIO   v. AIR FORCE
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to withdraw Cossio’s motion to stay is
 granted.
       (2) Cossio’s motion for an extension of time is grant-
 ed.
     (3) Cossio's motion for leave is granted. The reply
 brief attached to the motion for leave is accepted for filing.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25